Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear whether the terms “at least one person”, “the person” and “the detected person” recited in claim 1 are distinctly different. 
	Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al. (US 20190200051 A1).
	Regarding claim 1, Paul teaches a smart directing method, comprising: 

	detecting at least one person from the first video and determining whether the person is out of the first video (observing a broadcaster, e.g., first client user, from live video, and determining the broadcaster is out of the live video as he/she indicates to provide a sponsored content item – see 0088-0089, 0091 and 0092); and 	
	triggering a change direct mode so as to play a change direct scene on at least one remote end apparatus when the detected person is out of the first video (causing transition of broadcasting of the live video to playing a sponsored content item on client devices, e.g., second client users when the broadcaster is out of the live video for providing the sponsored content item. See 0094, 0098, 0099, and 0105).
	Regarding claim 4, Paul teaches that wherein the change direct scene comprises at least a text, a sound, a webpage embedded screen, a real-time image, a default image, a picture, and/or a screenshot (e.g., the sponsored content item 944 includes audio and video content – see 0092).
	Regarding claim 5, Paul teaches that wherein the change direct scene comprises the first video (the audio and video sponsored content item 944 - see 0092 and 0094).
	Regarding claim 6, Paul teaches transmitting an original direct scene to the remote end apparatus, so that the remote end apparatus plays the original direct scene (broadcasting the live video to the client devices, e.g., second client users – see 0086-0090).
	Regarding claim 7, Paul teaches transferring the original direct scene to the change direct scene; and transmitting the change direct scene to the at least one remote end apparatus, so that the at least one remote end apparatus plays the change direct scene (interrupting the broadcast of live stream and replacing the broadcast of live video with the sponsored content item for displaying on the client devices – see 0094, 0098, and 0099). 

	Regarding claim 9, Paul teaches that wherein the original direct scene comprises the first video (e.g., live video – see 0089-0090).
	Regarding claim 10, Paul teaches that wherein the video capture device is a camera, and the at least one person is a live streamer (see 0037 and 0086-0090).
	Regarding claim 11, Paul teaches that transmitting the change direct scene to the remote end apparatus through a live stream, so that the remote end apparatus plays the change direct scene to at least one audience (replacing the broadcast of live video with the sponsored content item for displaying on the client devices – see 0094, 0098, and 0099).
	Regarding claim 12, Paul teaches that wherein the video capture device is a part of near-end apparatus (e.g., camera - see 0089 and FIGs. 9A-B).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 20190200051 A1) in view of Faulkner (US 9,743,042 B1).
	Regarding claims 2-3, Paul lacks to teach the features as claimed. However, Faulkner discloses detecting face(s) of user(s) and voice recognition in video stream for tracking user enter/leave activity and/or number of users during a video conference. See col. 5, lines 21-23; col. 11, lines 18-30 and 51-55. It would have been obvious to one of ordinary skill in the art . 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flachsbart et al. (US 10,887,628 B1) teaches systems and methods for handlings livestreaming based on triggers. Zhang et al. (US 20170048582 A1) teaches a system and method for display control according to different user habit. Suzuki (US 20160182854 A1) teaches a method and apparatus for controlling of switching between a first display state and a second display state according to a trigger operation that is specific operation of a user. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/NGOC K VU/Primary Examiner, Art Unit 2421